     Case 1:20-mj-02100-LFL Document 3 Entered on FLSD Docket 01/23/2020 Page 1 of 1

                                         M IN UTE O RDER                                               Page3

                                M agistrate Judge Lauren F.Louis
                 AtkinsBuildingCourthouse-11th Floor                       Date:1/22/2020 Time:1:30p.m.
Defendant: ANGEL DAVID RosARlo             J#: 20816-104     case #: 20-2100-M J-LOUIS
AUSA: KurtLunkenheim er                                Attorney:
Violation: CONSP/PWIDCONTROLLEDSUBSTANCE/SKGsOR            Surr/ArrestDate:1/21/2020             YOB:1986
          M ORE OF COCAINE

Proceeding: InitialAppearance                                     CJA Appt: RobertA.Perez,Esq.
Bond/PTD Held:C Yes C No                Recom mended Bond:
Bond Setat:                                                       Co-signed by:
 Il
  -'
   --l surrenderand/ordonotobtainpassports/traveldocs                  Language: spanish
  c Reportto PTsasdirected/or        x'saweek/montbby                   Disposition:
    phone:       xzsaweek/monthinperson                                 a fen an vi             friht an
     Random urine testing by Pretrial
 Nr services                                                            charges
     Treatmentasdeemed necessary
 Nr Refrainfrom excessiveuseofalcohol                                   Defendantsworn;CJAcounsel
  f- Participate in mentalhealth assessm ent& treatment                 appointed
  f
  - Maintainorseekfull-timeemployment/education
 T- No contactwithvictims/witnesses,exceptthroughcounsel                GOVtrecPTD based on risk/flight&
 Nr Nofirearms                                                          danger/community
 Nr Nottoencumberproperty
 Nr Maynotvisittransportationestablishments
 f- Homeconfinement/ElectronicMonitoringand/or
     Curfew             pm to            am ,paid by
     Allowances:M edicalneeds,courtappearances,attorney visits,
     religious,em ploym ent
 T Travelextended to:
 RV Other:                                                              Timefromtodayto
                                                                        from Speedy TrialClock
                                                                                                     excluded
NEXT COURT APPEARANCE   Date:            Tim e:          Judge:                        Place:
ReportRE Counsel'
                .
PTD Heuring:                 1/24/20    10:00 a.m.       Duty/M iami
Prelim/Arraignment:                2/5/20     10:00 J.m.     Duty/M iumi
StatusConference RE:
D.A.R.13:50:34                                                Tim e in Court: 6 m ins
                                s/Lauren F.Louis                                     MagistrateJudge
